KELTON, Senior Judge,
concurring.
Although I agree entirely with Judge Pel-legrini’s thorough analysis and join in his opinion, I believe that it should also be noted herein that neither party has discussed whether the Uniform Time Act of 1966, 15 U.S.C.A. §§ 260-267, either preempts or supersedes the acts of our General Assembly; nor has either party discussed whether Section 2 of Amendment XXI of the United States Constitution allows a state to establish non-uniform time periods for the sale of liquor or malt or brewed beverages.
Therefore, I believe that we do. not decide herein whether Section 406 is preempted or superseded by the Uniform Time Act of 1966. Judge Pellegrini has not done so and I agree.